Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 1 of 18   PageID 493




                                  Exhibit 1:
  AoA’s Resp. to Pl.’s First Set of Requests for Admissions
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 2 of 18                 PageID 494




                                  IN THE DISTRICT COURT
                            FOR THE UNITED STATES OF AMERICA
                             WESTERN DISTRICT OF TENNESSEE



  EDWARD ALAN YEARTA,                )
                                     )
              Plaintiff,             )
                                     )
  vs.                                )                 Civil Action No.: 2:17-cv-2117 SHM-egb
                                     )                 JURY DEMAND
                                     )
                                     )
  AMUSEMENTS OF AMERICA, INC.;       )
  DELTA FAIR, INC.; UNIVERSAL FAIRS, )
  LLC; and BELLE CITY AMUSEMENTS, )
  INC.                               )
                                     )
              Defendants.            )
                                     )
  AMUSEMENTS OF AMERICA, INC.,       )
                                     )
              Crossclaim Plaintiff,  )
  v.                                 )
                                     )
  BELLE CITY AMUSEMENTS, INC.,       )
                                     )
              Crossclaim Defendant.  )



                     AMUSEMENTS OF AMERICA, INC.’S RESPONSES
                TO PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS
                  TO THE DEFENDANT AMUSEMENTS OF AMERICA, INC.



         COMES NOW Defendant/Crossclaim Plaintiff, Amusements of America, Inc. (hereinafter

  “AoA”), by and through undersigned counsel, and pursuant to Fed. R. Civ. P. 36, responds to

  Plaintiff’s First Set of Requests for Admissions as follows:
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 3 of 18                         PageID 495




                                   PRELIMINARY STATEMENT

         Although AoA has conducted a good faith investigation in order to respond to Plaintiff’s

  First Set of Requests for Admissions, AoA has not completed its investigation of the facts and

  circumstances surrounding this matter. Discovery remains ongoing. By responding to Plaintiff’s

  discovery, AoA does not intend to preclude itself from using other information and documentation

  at the trial in this matter. Further, by making the responses contained herein, AoA neither admits

  nor acquiesces in the characterization of the conduct or activities referenced in Plaintiff’s First Set

  of Requests for Admissions.

                                  I.      GENERAL OBJECTIONS

         In addition to the specific objections raised to any particular Requests for Admissions

  below, the following general objections are made to each of the Requests for Admissions

  propounded by Plaintiff.

         A.      AoA undertakes to respond to these Requests for Admissions only in the form, and

  to the extent, required by the Federal Rules of Civil Procedure and the Local Rules of Practice of

  the United States District Court for the Western District of Tennessee at Memphis (hereinafter

  collectively referred to as “the Rules”). AoA objects generally to the Requests for Admissions to

  the extent any specific Request imposes an obligation concerning the form or content of any

  response beyond those required by the Rules or which exceeds the scope of discovery imposed or

  permitted by the Rules.

         B.      AoA generally objects to each Request for Admissions to the extent it seeks

  information which is protected by the attorney-client privilege or the attorney work-product

  doctrine. See Fed. R. Civ. P. 26(b)(3).
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 4 of 18                       PageID 496




         C.      AoA further objects to each Request to the extent any information requested therein

  is already in the possession, custody, or control of Plaintiff, on the grounds that such discovery is

  obtainable from another source that is more convenient, less burdensome or less expensive. See

  Fed. R. Civ. P. 26(b)(1).

         D.      AoA’s objections and responses to the Requests for Admissions set forth below

  shall be deemed to incorporate, and shall not be deemed a waiver of these general objections.

                   II.        RESERVATION OF OBJECTIONS AND RIGHTS

         E.      AoA reserves all objections with respect to relevancy and materiality as well as the

  right to interpose additional objections and to move for an appropriate protective order in the event

  additional discovery and pre-trial preparation develop further information with respect to any of

  the Requests for Admissions set forth below.

         F.      AoA’s responses herein are made without waiver of, or prejudice to, any such

  objections or rights. AoA specifically reserves the right to amend and/or supplement its responses

  to these Requests for Admissions.

                    III.      RESPONSES TO REQUESTS FOR ADMISSIONS


         1.      Admit that Amusements of America, Inc. designed the layout of the 2016 Delta

  Fair & Music Festival.


         RESPONSE: AoA admits only that it designed certain parts of the layout of the 2016

  Delta Fair & Music Festival because Delta Fair was responsible for the overall design layout.


         2.      Admit that Amusements of America, Inc. owned the Ring of Fire that was present

  at the 2016 Delta Fair and Music Festival.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 5 of 18                  PageID 497




            RESPONSE: Admitted.


            3.    Admit that Amusements of America, Inc. decided the location of the Ring of Fire

  at the 2016 Delta Fair and Music Festival.


            RESPONSE: Admitted.


            4.    Admit that Amusements of America, Inc. was responsible for ensuring that all of

  its employees who set up the Ring of Fire on August 30, 2016 were trained to do so properly and

  safely.


            RESPONSE: Admitted.


            5.    Admit that Christopher Robyn Vivona acted within the course and scope of his

  employment with Amusements of America, Inc. whenever did anything with the Ring of Fire at

  the 2016 Delta Fair & Music Festival.


            RESPONSE: AoA denies this request for admission because it is grammatically

  incomplete.


            6.    Admit that Christopher Robyn Vivona, in the course and scope of his employment

  with Amusements of America, Inc., marked the location where the Ring of Fire was to be placed

  at the 2016 Delta Fair & Music Festival.


            RESPONSE: Admitted.


            7.    Admit that when he marked the location for the Ring of Fire to be placed at the

  2016 Delta Fair & Music Festival, Christopher Robyn Vivona was aware of the high-voltage
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 6 of 18                       PageID 498




  overhead power lines to the north of the marked location.


         RESPONSE: Admitted.


         8.      Admit that when he marked the location for the Ring of Fire to be placed at the

  2016 Delta Fair & Music Festival, Christopher Robyn Vivona laid down a string line parallel

  to the high-voltage overhead power line that would be closest to the Ring of Fire when it was

  placed on the marked location.


         RESPONSE: Denied.


         9.      Admit that when he marked the location for the Ring of Fire to be placed at the

  2016 Delta Fair & Music Festival, Christopher Robyn Vivona intended to mark the location so

  that the side of the Ring of Fire’s trailer would be 30 feet away from the string line.


         RESPONSE: See response to Request Number 8. AoA objects to and denies this

  Request for Admission on the grounds the information sought is overly broad, unduly

  burdensome, vague, ambiguous, and not reasonably specific. (See emphasis added)


          10.    Admit that when he marked the location for the Ring of Fire to be placed at the

  2016 Delta Fair & Music Festival, Christopher Robyn Vivona intended to mark the location so

  that the side of the Ring of Fire would be 30 feet away from the high-voltage overhead powerline

  closest to the Ring of Fire.


         RESPONSE: See response to Request Number 9. AoA objects to this Request for

  Admission on the grounds the information sought is overly broad, unduly burdensome, vague,

  ambiguous, and not reasonably specific. (See emphasis added)
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 7 of 18                      PageID 499




          11.     Admit that while it is being erected, the Ring of Fire extends to a point that is 24

 feet and 8 inches from either side of its trailer.


         RESPONSE: Admitted.


          12.     Admit that if the Ring of Fire was placed on the location Christopher Robyn Vivona

 intended to mark for it at the 2016 Delta Fair & Music Festival, it would be possible to bring a part

 of the Ring of Fire within 10 feet of a high-voltage overhead line while erecting it.


         RESPONSE: Denied. AoA also objects to this Request for Admission on the grounds

  the information sought is overly broad, unduly burdensome, vague, ambiguous, and not

  reasonably specific. (See emphasis added)


          13.     Admit that Christopher Robyn Vivona intended to mark a location for the Ring of

 Fire at the 2016 Delta Fair & Music Festival that would have made it possible to bring a part of the

 Ring of Fire within 5- and one-half feet of a high-voltage overhead power line.


         RESPONSE: Denied. AoA objects to this Request for Admission on the grounds the

 information sought is overly broad, unduly burdensome, vague, ambiguous, and not reasonably

 specific. (See emphasis added)


          14.     Admit that whoever placed the Ring of Fire on location at the 2016 Delta Fair &

 Music Festival on or before August 30, 2016 was an employee of Amusements of America, Inc.,

 acting in the course and scope of his or her employment.


         RESPONSE: Admitted.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 8 of 18                     PageID 500




          15.     Admit that the location on which the Ring of Fire was placed at the 2016 Delta Fair

 & Music Festival made it possible to bring a part of it within 10 feet of a high-voltage overhead

 line while erecting it.


         RESPONSE: Denied. AoA objects to this Request for Admission on the grounds the

 information sought is overly broad, unduly burdensome, vague, ambiguous, and not reasonably

 specific. (See emphasis added)


          16.     Admit that one or more of Amusements of America, Inc.’s employees, in the course

 and scope of their employment, attempted to erect the Ring of Fire at the 2016 Delta Fair & Music

 Festival on August 30, 2016.



          RESPONSE: Admitted.



          17.     Admit that one or more of Amusements of America, Inc.’s employees, in the course

 and scope of their employment, brought a section of the Ring of Fire within 10 feet of a high-

 voltage overhead line while erecting it at the 2016 Delta Fair & Music Festival on August 30, 2016.



          RESPONSE: Denied, due to lack of knowledge on the part of AoA.


          18.     Admit that while one or more of Amusements of America, Inc.’s employees

 was/were erecting the Ring of Fire at the 2016 Delta Fair & Music Festival on August 30, 2016,

 Plaintiff was setting up the Alpine Bobs amusement ride.



          RESPONSE: Denied, due to lack of knowledge on the part of AoA.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 9 of 18                      PageID 501




          19.    Admit that the Ring of Fire and Alpine Bobs were each connected to the same

 Generator at the time Plaintiff s injuries occurred on August 30, 2016.



          RESPONSE: Admitted.



          20.    Admit that at some point while Amusements of America, Inc.'s employees were

 attempting to erect it, the Ring of Fire became energized by electricity from a high-voltage overhead

 line on August 30, 2016.



          RESPONSE: Admitted.



          21.    Admit that a part of the Ring of Fire came into contact with a high-voltage overhead

 power line while Amusements of America, Inc.'s employees erected it on August 30, 2016.



          RESPONSE: Denied.



          22.    Admit that in order for the Ring of Fire to become energized by a high-voltage

 overhead power line while it was being erected on August 30, 2016, a part of the Ring of Fire must

 have come within I foot of the high-voltage overhead power line.



          RESPONSE: Denied, due to lack of knowledge on the part of AoA.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 10 of 18                      PageID 502




            23.   Admit that for electricity from the high-voltage overhead power line to energize the

  Ring of Fire on August 30, 2016, either Christopher Robyn Vivona must have negligently marked

  the location for the Ring of Fire or an Amusements of America, Inc. employee must have

  negligently placed the Ring of Fire on a location other than where Christopher Robyn Vivona

  marked.


            RESPONSE: Denied.


            24.   Admit that the electricity from the high-voltage overhead line flowed through the

  Ring of Fire and into the Generator on August 30, 2016.


            RESPONSE: Admitted.


            25.   Admit that the electricity from the high-voltage overhead line flowed through the

  Generator and into the Alpine Bobs on August 30, 2016.


            RESPONSE: Admitted.


            26.   Admit that Plaintiff was electrocuted by the electricity from the high voltage

  overhead line when it flowed through the Alpine Bobs and into Plaintiff’s body on August 30, 2016.


            RESPONSE: Admitted.


            27.   Admit that Plaintiff did not negligently cause any of his injuries on August 30,

  2016.


            RESPONSE: Denied.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 11 of 18                      PageID 503




           28.   Admit that Amusements of America, Inc., acting through one or more of its

  employees, was negligent on August 30, 2016 and caused electricity to injure the Plaintiff.


          RESPONSE: Denied.


           29.   Admit that on August 30, 2016, Tenn. Code Ann. § 50-3-1002 prohibited a

  corporation to require or permit any employee to perform any function in proximity to high-voltage

  overhead lines or erect, install or operate any machinery or equipment unless and until danger from

  accidental contact with such high-voltage overhead lines has been effectively guarded against in

  the manner prescribed in Tenn. Code Ann. § 50-3-1003.


          RESPONSE: Admitted.


           30.   Admit that on August 30, 2016, Tenn. Code Ann. § 50-3-1003(a) provided:


  The operation, erection or transportation of any tools, machinery, or equipment, or any part of any
  tools, machinery, or equipment, capable of vertical, lateral or swinging motion, the handling,
  transportation or storage of any supplies, materials or apparatus, or the moving of any house or
  other building, or any part of any house or building, under, over, by or near high-voltage overhead
  lines, is expressly prohibited, if at any time during such operation, transportation or other
  manipulation it is possible to bring the equipment, tools, materials, building, or any part of the
  equipment, tools, materials or building, within ten feet (10) of the high-voltage overhead lines, or
  the distance required by an applicable standard of the Tennessee occupational health
  administration, except where the high-voltage overhead lines have been effectively guarded
  against danger from accidental contact, by either:

        (1) The erection of mechanical barriers to prevent physical contact with high-voltage
  conductors;

          (2) De-energizing the high-voltage conductors and grounding where necessary; or

          (3) By insulating the lines.

          RESPONSE: Admitted.

           31.   Admit that on August 30, 2016, the Ring of Fire was “capable of vertical, lateral or
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 12 of 18                          PageID 504




  swinging motion” while being erected.


          RESPONSE: Admitted.


           32.    Admit that on August 30, 2016, the Ring of Fire was a tool, or machinery or

  equipment.


          RESPONSE: Admitted.


           33.    Admit that because the Ring of Fire was a tool, or machinery or equipment, capable

  of vertical, lateral or swinging motion while being erected, any person erecting the Ring of Fire

  was subject to Tenn. Code Ann. § 50-3-1003(a) on August 30, 2016.


          RESPONSE: Admitted.


           34.    Admit that on August 30, 2016, Amusements of America, Inc. and its employees

  were prohibited by Tenn. Code Ann. § 50-3-1003(a) from operating, transporting, or erecting the

  Ring of Fire if at any time during such operation, transportation, or other manipulation, it would be

  possible to bring any part of the Ring of Fire within ten (10) feet of a high voltage overhead line,

  unless first effectively guarding against accidental contact as prescribed in that statute.


          RESPONSE: Admitted.


          35.     Admit that on August 30,2016, Amusements of America, Inc. did not effectively

  guard against the danger posed by electricity from the high voltage overhead line by erecting

  mechanical barriers to prevent physical contact with high-voltage conductors, as required by Tenn.

  Code Ann. § 50-3-1003(a)(l).
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 13 of 18                      PageID 505




         RESPONSE: Admitted.


         36.     Admit that on August 30, 2016, Amusements of America, Inc. did not effectively

  guard against the danger posed by electricity from the high-voltage overhead line by de-energizing

  the high-voltage conductors and grounding where necessary, as required by Tenn. Code Ann. §

  50-3-1003(a)(2).


         RESPONSE: Admitted.


         37.     Admit that on August 30, 2016, Amusements of America, Inc. did not effectively

  guard against the danger posed by electricity from the high-voltage overhead line by insulating the

  lines, as required by Tenn. Code Ann. § 50-3-1003(a)(3).


         RESPONSE: Admitted.


         38.     Admit that because it did not effectively guard against the danger posed by

  electricity from the high voltage overhead line on August 30, 2016, as required by Tenn. Code

  Ann. § 50-3-1003(a)(1), (2), or (3), Amusements of America, Inc. and its employees were

  prohibited by statute from transporting the Ring of Fire by or near a location where it was possible

  to bring any part of the Ring of Fire within ten (10) feet of a high-voltage overhead line while it

  was being erected.


         RESPONSE: Admitted.


         39.     Admit that because it did not effectively guard against the danger posed by

  electricity from the high voltage overhead line on August 30, 2016, as provided in Tenn. Code

  Ann. § 50-3-1003(a)(1), (2), or (3), Amusements of America, Inc. and its employees were
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 14 of 18                       PageID 506




  prohibited by statute on August 30, 2016 from erecting the Ring of Fire when it was possible to

  bring any part of the Ring of Fire within ten (10) feet of a high-voltage overhead line.


          RESPONSE: Admitted.


          40.    Admit that Amusements of America, Inc. violated Tenn. Code Ann. § 50-3-1002

  on August 30, 2016.


          RESPONSE: Admitted.


          41.    Admit that Amusements of America, Inc. and its employee or employees violated

  Tenn. Code Ann. § 50-3-1003(a) on August 30, 2016.


          RESPONSE: Admitted.


          42.    Admit that Amusements of America, Inc. received a Citation and Penalty Notice

  from the State of Tennessee's Department of Labor and Workforce Development, a true and correct

  copy of which is attached as Exhibit A, which stated that Amusements of America, Inc. violated

  Tenn. Code Ann. § 50-3-1003(a) because “a section of the Ring of Fire contacted a 13.2 Kv

  overhead powerline while in the process of setting up the ride" on August 30, 2016 at the 2016

  Delta Fair & Music Festival.


          RESPONSE: Admitted.


          43.    Admit that Amusements of America, Inc. paid the State of Tennessee a penalty of

  $4,000.00 for violating Tenn. Code Ann. § 50-3-1003(a) with respect to the erection of the Ring of

  Fire on August 30, 2016 at the 2016 Delta Fair & Music Festival.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 15 of 18                        PageID 507




          RESPONSE: Admitted.


          44.     Admit that Amusements of America, Inc. did not object to the terms and conditions

  of the citation that it received (attached as Exhibit A) pursuant to Tenn. Code Ann. § 50-3-307(b)(l).


          RESPONSE: Admitted.


          45.     Admit that Amusements of America, Inc. paid the State of Tennessee a penalty

  because one or more of its employees violated Tenn. Code Ann. § 50-3-1003(a) while erecting the

  Ring of Fire at the 2016 Delta Fair & Music Festival on August 30, 2016.


          RESPONSE: Admitted.


          46.     Admit that before its employees began to erect the Ring of Fire on August 30,2016,

  Amusements of America, Inc. did not notify the operator of the overhead high-voltage line that the

  Ring of Fire would be operated within l0 feet of the overhead high-voltage line pursuant to Tenn.

  Code Ann. § 50-3-1005.


          RESPONSE: Admitted.


          47.     Admit that the Tennessee Legislature's stated purpose of Title 50, Chapter 3 of the

  Tennessee Code, the Occupational Safety and Health Act of 1972, is to prevent personal injuries to

  working men and women in the state of Tennessee, as outlined in Tenn. Code Ann. § 50-3-102.


          RESPONSE: Admitted.


          48.     Admit that one of the intended purposes of the prohibition contained in Tenn. Code

  Ann. § 50-3-1002 is intended to benefit and protect employees.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 16 of 18                   PageID 508




          RESPONSE: Admitted.


          49.    Admit that one of the intended purposes of the prohibition contained in Tenn. Code

  Ann. § 50-3-1003(a) is to benefit and protect employees.


          RESPONSE: Admitted.


          50.    Admit that Edward Yearta an employee working for Primetime Amusements, LLC

  at the Delta Fair & Music Festival on August 30, 2016.


          RESPONSE: Admitted.


          51.    Admit that Amusements of America, Inc. contracted with Primetime Amusements,

  LLC to provide amusement rides at the 2016 Delta Fair & Music Festival.


          RESPONSE: Admitted.


          52.    Admit that the negligence of one or more of Amusements of America, Inc.'s

  employees was the cause in fact of Edward Yearta's injuries on August 30, 2016.


          RESPONSE: Denied.


          53.    Admit that the negligence of one or more of Amusements of America, Inc.'s

  employees was a substantial factor in causing Edward Yearta's injuries on August 30, 2016.


          RESPONSE: Denied, due to lack of knowledge on the part of AoA. (emphasis added)


          54.    Admit that the negligence of one or more of Amusements of America, Inc.'s

  employees was a proximate cause of Edward Yearta's injuries on August 30, 2016.
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 17 of 18                    PageID 509




         RESPONSE: Denied.


         55.     Admit that the negligence of one or more of Amusements of America, Inc.'s

  employees was a legal cause of Edward Yearta's injuries on August 30, 2016.


         RESPONSE: Denied.


                                       Respectfully submitted,

                                       /s/ J. Mark Griffee
                                       J. Mark Griffee (7220)
                                       Black McLaren Jones Ryland & Griffee PC
                                       530 Oak Court Drive, Suite 360
                                       Memphis, TN 38117
                                       (901) 762-0535 (Office)
                                       (901) 762-0539 (Fax)
                                       mgriffee@blackmclaw.com

                                       Attorney for Amusements of America, Inc.


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of October, 2018, the foregoing was served via first
  class mail, postage prepaid, and electronic mail on the following:

         Randall L. Kinnard, Esq.
         Daniel L. Clayton, Esq.
         John F. Teitenberg, Esq.
         The Woodlawn
         127 Woodmont Boulevard
         Nashville, Tennessee 37205
         (615) 297-1007
         rkinnard@kcbattys.com
         Attorney for Plaintiff Edward Yearta

         Gregory L. Mast
         Fields Howell, LLP
Case 2:17-cv-02117-SHM-jay Document 101-3 Filed 01/04/19 Page 18 of 18   PageID 510




        1180 W. Peachtree Street NE, Suite 1600
        Atlanta, Georgia 30309
        (404) 214-1250
        gmast@fieldshowell.com
        Attorney for Defendant Delta Fair, Inc.

        Bruce A. McMullen
        Mary Wu Tullis
        Baker, Donelson, Bearman, Caldwell, and Berkowitz, PC
        165 Madison Ave., Suite 2000
        Memphis, Tennessee 38103
        (901) 526-2000
        bmcmullen@bakerdonelson.com
        mtullis@bakerdonelson.com
        Attorneys for Belle City Amusements, Inc.




                                                  /s/ J. Mark Griffee
